1
                                                                                     JS-6
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                 Case No. CV 21-01442-AB (MRWx)
12    OMAR LUNA,
13
                      Plaintiff,
                                                 ORDER DISMISSING CIVIL ACTION
14
      v.
15
      JOSEPH SAMUEL, AS TRUSTEE OF
16    THE SAMUEL FAMILY TRUST; and
      DOES 1 to 10,
17
                      Defendant.
18
19
           THE COURT having been advised by counsel that the above-entitled action has
20
     been settled;
21
           IT IS THEREFORE ORDERED that this action is hereby dismissed without
22
     costs and without prejudice to the right, upon good cause shown within 30 days, to re-
23
     open the action if settlement is not consummated. This Court retains full jurisdiction
24
     over this action and this Order shall not prejudice any party to this action.
25
26   Dated: May 28, 2021              _______________________________________
                                      ANDRÉ BIROTTE JR.
27                                    UNITED STATES DISTRICT JUDGE
28
                                                1.
